Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
Applicant’s election of epilepsy as the medical condition species and tonic seizure as the type of seizure species, in the reply filed on 6/22/2022, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Restriction Requirement is thus deemed to be proper and is made Final.

Status of Claims
Claims 13, 14 and 16 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are drawn to non-elected species.
Claims 1, 3-7 and 9-20 are pending.
Claim 1, 3-7, 9-12, 15 and 17-20 are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 4/22/2021, 11/02/2021 and 9/15/2021, are acknowledged and have been reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-12, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains parenthetical subject matter that renders the claim indefinite because it is not clear whether “Niemann-Pick type C disease” in parentheses is a limitation or an option for “lysosomal storage disorders.”
Claim 5, which depends from claim 1, recites the limitation "the neurosteroid".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 3-7, 9-11, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gasior et al. (The Journal of Pharmacology and Experimental Therapeutics, 1997, Vol. 282, No.2, pages 543-553; cited by Applicant).
Gasior et al. disclose anticonvulsant and behavioral effects of neuroactive steroids, such as 3a-hydroxy-5a-pregnan-20-one (aka allopregnanolone and 3α,5α-P) and ganaxolone. [see Abstract], where the steroids are dissolved in hydroxypropyl-β-cyclodextrin and, were injected (subcutaneously) 15 minutes before testing in mice; the seizure-inducing agents were injected after the steroid injections (thereby inhibiting or aborting an impending seizure in a subject in need thereof) [see section “Drugs and administration regimen” at page 545].
The above disclosure of testing of anticonvulsant effects on drug induced seizures in mice [see Fig. 2] is interpreted as a method of treating symptoms associated with epilepsy [see section “Discussion” beginning at page 549].  Gasior et al. further disclose that protection against PTZ-induced seizure was achieved by three of four neuroactive steroids, while 87.5% protection was produced by allopregnanolone in
doses of 3 and 10 mg/kg [see right column at page 547 and Fig.5 at page 548].
	Gasior et al. conclude that “these findings help to define neuroactive steroids as a novel class of anticonvulsant agents with potential clinical applicability.” [see page 550,left column, last full sentence. 
Accordingly, the claims are properly rejected as being anticipated by Gasior et al.

Claims 1, 3-7, 9-12, 15, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Reddy (WO 2013/112605 A2; cited by Applicant).
Reddy discloses a method of treating CNS disorder comprising administering to a subject, an effective amount of a dosage formulation of allopregnanolone in a cyclodextrin or sulfobutylether beta-cyclodextrin [see abstract and claims 19-29], and the preferred subject is human [see lines 23-31 at page 105]. 
Reddy further discloses that the CNS disorder is status epilepticus or seizure [see Example 3, at page 112; and claims 29-32].
The concentration of allopregnanolone is in between 0.25 mg/mL to about 15
mg/mL [see claim 23 and 37].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 11, 12, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-23 of copending Application No. 17/601,705 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application anticipates instant claim 1 because both claims recite treating some of the same conditions comprising administration of a steroid (reference claim 1 recites administration of allopregnanolone, a steroid specie).  The conditions recited by reference claim 1 include, inter alia, traumatic brain injury, epilepsy, seizures, various species of depression and Niemann-Pick type C disease.  All of the instantly rejected claims are anticipated by the recited reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 3-7, 9-12, 15 and 17-20 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629